Exhibit 10.1












dointerimcfoletter213_image1.jpg [dointerimcfoletter213_image1.jpg]






February 13, 2020


David Oliver
XXXXX XXXXX
XXXXX, XX XXXXX


Dear David:


We are pleased to offer you the following details regarding your interim
position.


Position:        Interim Chief Financial Officer and Senior Vice President,
Controller


Reports to:    Bonnie Brooks, CEO and President of Chico’s, FAS, Inc.


Start date:    Effective February 13, 2020


Base Salary:    $375,000.00 annually


Bonus:
You will receive a $10,000 bonus, less applicable taxes, for each month or
partial month that you are in the interim position, effective February 13, 2020.



All other aspects of your compensation will remain the same.


I wish you continued success at Chico’s. Please indicate your acceptance to this
interim position by signing below and returning to my attention.


Sincerely,






Bonnie Brooks
President and CEO
Chico’s FAS, Inc.




Accepted by: /s/ David M. Oliver                            Date: February 13,
2020


